DETAILED ACTION
This Office Action is in response to the application as originally filed 12/22/2020. The detail office action to the pending claims 1-15 is as shown below.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Receipt is acknowledged of Applicant’s request for entry of the preliminary Amendment filed 12/22/2020. By said amendment, the Specification and the claims have been amended. 
The specification is amended to insert (on Page 1, immediately before the Title ) a header and paragraph of “cross reference to Related applications”.
Original claims 2, -3, 6-12,  and 14 have been amended to correct the minor informalities as set forth in said Request. 

Claim Objections
The following claims are objected to because of the following informalities: 
In claim 1, lines 20-21, the transition phrase “wherein the radio receiver comprises” should be amended as “wherein the radio receiver further comprises”, because, said transition phrase is reciting additional component of the radio receiver to what already exists (see claim 1, line 6-7). Appropriate correction is required.
Claim 4, lines 19-21, contain similar recitations, as claim 1, and is thus objected for same reason stated above with claim 1. Appropriate correction is required.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over US10856310 to Rico Alvarino et al. (“Rico Alvarino”) to US2017/0359820bto Gaal et al. (“Gaal”) in view of (The comments in parentheses apply to the prior art document/s)
RE claims 1, 4 and 15, Rico Alvarino discloses a radio communication system (e.g. Rico Alvarino, Figs. 1, 4), a radio receiver (e.g. Rico Alvarino, Figs. 1, 4); and a radio communication method  (e.g. Rico Alvarino, Col. 2, lines 27-40), comprising: a radio transmission system for transmitting OFDM data signals over respective channels of a plurality of predetermined radio channels (e.g. Rico Alvarino, Figs. 1, 4 and Col. 4, lines 5-35, Col. 4, lines 45-60 Col. 5, lines 5-23), each channel having a respective fixed channel bandwidth and comprising a respective plurality of OFDM subcarriers (e.g. Rico Alvarino, Figs. 1, 4 and Col. 3, lines 35-45, Col. 4, lines 5-35, Col. 6, lines 30-40), and for transmitting predetermined reference signals at predetermined times on a reference-signal set of the OFDM subcarriers (e.g. Rico Alvarino, Fig. 4 and Col. 8, line 57 through Col. 9, line 25); and a radio receiver (e.g. Rico Alvarino: a radio receiver 120 of Fig. 4), comprising a local oscillator and a channel filter (e.g. Rico Alvarino, Col. 3, lines 29-33, Col. 9, lines 25-30), wherein the radio receiver is configured to tune a channel of the plurality of radio channels (e.g. Rico Alvarino, Figs. 10-16; Col. 2, lines 27-35: configured to tune the radio channels) by:  within an LTE-M (tuned) channel (e.g. 1.08 MHz)), wherein the channel filter has a passband that is wider than the channel bandwidth of the tuned channel (e.g. Rico Alvarino, Figs. 10-16; Col. 6, lines 30-47, Col. 14, line 60 through Col. 15, line 45: L TE-M channel (tuned) with 1.08 MHz channel filter within a wider (10, 20 MHz) LTE channel), such that the channel filter passes i) said OFDM data signal (e.g. Rico Alvarino, Figs. 1, 4; Col. 6, lines 26-46,: receives (passes) modulated OFDM signals); ii) an in-channel reference signal of the predetermined reference signals, received on an OFDM subcarrier within the tuned channel (e.g. Rico Alvarino, Figs. 1, 4; Col. 6, lines 26-46, Col. 12, lines 39-46: receives modulated OFDM signals within an LTE-M (tuned) channel (e.g. 1.08 MHz)); and iii) an out-of-channel reference signal of the predetermined reference signals, received on an out-of-channel OFDM subcarrier located outside the tuned channel (e.g. Rico Alvarino, Figs. 11A-11B, 12; Col. 15, lines 10-44: can be configured to pass one or more out-of-channel reference signals) and wherein the radio receiver comprises channel estimation logic configured to use i) the in-channel reference signal to calculate a channel estimate  calculate estimated channels using in-channel reference signals within the tuned channel). 
The subject matter of claims 1, 4 and 15 differs from Rico Alvarino in that Rico Alvarino does not explicitly teach or suggest, the feature: ii) the out-of-channel reference signal, as recited. However, Gaal teaches or suggests channel estimation logic configured to use the out-of-channel reference signal to calculate a channel estimate (e.g. Gaal, Paras [0002], [0056], [0095, [0096]: channel estimation logic configured to use the in-channel and out-of-channel reference signals to calculate a channel estimate for an OFDM subcarrier within assigned MTC narrawband channel). Hence the prior art includes each element/feature as claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination said languages in a single prior art reference. Thus, it would have been obvious at the time the invention was made to one of ordinary skill in the art to modify the communication system disclosed by Rico Alvarino with Gaal’s teaching/suggestion for preforming a channel estimation based on a narrowband observation (e.g., using MTC narrowband reference signals), see for example, Paras [0002], [0056], [0095, [0096] of Gaal). Therefore one of ordinary skill in the art, such as an individual working in a field related to wireless communications, could have combined the features/elements as claimed by known methods, and that in combination, each feature/method step merely performs the same function as it does separately, with each feature/method step retaining its advantageous function, yielding the predictable result/s. It is for at least the aforementioned reasons that the Examiner has reached a conclusion of obviousness with respect to claims 1, 4 and 15.

  
RE claim 3, Rico Alvarino discloses the radio communication system of claim 1, wherein the radio receiver is configured to tune an LTE-M channel with a bandwidth of 1.08 MHz (e.g. Rico Alvarino, Col. 6, lines 10-50: configured to tune an LTE-M channel with a bandwidth of 1.08 MHz), using a channel filter having a passband of at least 1.8 MHz (e.g. Rico Alvarino, Col. 6, lines 35-50: using a channel filter of at least 1.8 MHz).  

RE claim 5, Rico Alvarino discloses the radio receiver of claim 4, wherein the radio receiver is configured to tune an LTE Cat-M1 channel (e.g. Rico Alvarino, Title: “RETUNING IN MACHINE TYPE COMMUNICATIONS”), and wherein the channel estimation logic is configured to calculate the channel estimate using i) in-channel LTE cell-specific reference signal (CRS) (e.g. Rico Alvarino, Figs 4, 8-9, Col. 9, lines 25-50, Col. 13, line 45 through Col. 9, line 35: comprises channel estimation logic configured to calculate estimated channels using in-channel reference signals within the tuned channel). 
The subject matter of claim 5 differs from Rico Alvarino in that Rico Alvarino does not explicitly teach or suggest, the feature: ii) the out-of-channel reference signal, as recited. However, Gaal teaches or suggests channel estimation logic  for an OFDM subcarrier within assigned MTC narrawband channel). Hence the prior art includes each element/feature as claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination said languages in a single prior art reference. Thus, it would have been obvious at the time the invention was made to one of ordinary skill in the art to modify the communication system disclosed by Rico Alvarino with Gaal’s teaching/suggestion for preforming a channel estimation based on a narrowband observation (e.g., using MTC narrowband reference signals), see for example, Paras [0002], [0056], [0095, [0096] of Gaal). Therefore one of ordinary skill in the art, such as an individual working in a field related to wireless communications, could have combined the features/elements as claimed by known methods, and that in combination, each feature/method step merely performs the same function as it does separately, with each feature/method step retaining its advantageous function, yielding the predictable result/s. It is for at least the aforementioned reasons that the Examiner has reached a conclusion of obviousness with respect to claim 5.
  
RE claim 6, Rico Alvarino discloses the radio receiver of claim 4, wherein the channel filter is wider than the channel bandwidth of the tuned channel by at least a width of one OFDM subcarrier of the plurality of OFDM subcarriers (e.g. Rico Alvarino, Figs. 10-16; Col. 6, lines 30-47, Col. 14, line 60 through Col. 15, line 45: the L TE-M (tuned) channel bandwidth of 1.08 MHz within a wider (10, 20 MHz) LTE channel filter (i.e. the channel filter is wider than the channel bandwidth of the tuned channel by at least a width of one OFDM subcarrier)).  

RE claim 7, Rico Alvarino discloses the radio receiver claim 4, configured to pass the mixed signal through the channel filter such that the channel filter passes a plurality of out-of-channel reference signals of the predetermined reference signals, received on a plurality of out-of-channel OFDM subcarriers located outside the tuned channel, wherein a first set of one or more of the out-of-channel OFDM subcarriers is above the tuned channel in frequency, and a second set of one or more of the out-of-channel OFDM subcarriers is below the tuned channel in frequency (e.g. Rico Alvarino, Figs. 1, 4; Col. 6, lines 26-46,: receives (passes) modulated OFDM signals; Figs. 1, 4; Col. 12, lines 39-46: receives the modulated signals within an LTE-M (tuned) channel; and Figs. 11A-11B, 12; Col. 15, lines 10-44: can be configured to pass one or more out-of-channel reference signals,  wherein the one or more of out-of-channel subcarriers is above the tuned channel in frequency, and a second set of one or more of the out-of-channel subcarriers is below the tuned channel in frequency).

RE claim 8, Rico Alvarino discloses the radio receiver of claim 4, wherein the channel estimation logic is configured to use a plurality of […] channel reference signals, [received on one or more out-of-channel OFDM subcarriers located outside the tuned channel], to calculate said channel estimate (e.g. Rico Alvarino, Figs 4, 8-9, Col. 9, lines 25-50, Col. 13, line 45 through Col. 9, line 35: comprises channel estimation logic  that is configured to calculate estimated channels using plurality of channel reference signals within the tuned channel). The subject matter of claim 8 differs from Rico Alvarino in that Rico Alvarino does not explicitly teach or suggest, the feature: using out-of channel reference signals received on one or more out-of-channel OFDM subcarriers located outside the tuned channel to calculate said 
RE claim 9, Rico Alvarino discloses the radio receiver of claim 4, wherein the channel estimation logic is configured, when calculating a channel estimate for an OFDM subcarrier within the tuned channel (e.g. Rico Alvarino, Figs 4, 8-9, Col. 9, lines 25-50, Col. 13, line 45 through Col. 9, line 35: comprises channel estimation logic configured to calculate estimated channels using in-channel reference signals within the tuned channel), to apply a set of filter weights to a plurality of unfiltered reference signals contained in a filter window (e.g. Rico Alvarino, Figs. 14-15, Col. 

RE claim 12, Rico Alvarino discloses the radio receiver of claim 4, configured to, or configurable to, offset the channel filter from a center of the tuned channel by an offset amount (e.g. Rico Alvarino, Figs. 14-15, Col. 16, lines 14-35: offsets the channel filter from the center of the tuned channel (e.g. the channel filter may be offset from a center frequency of the channel)).  

RE claim 13, Rico Alvarino discloses the radio receiver of claim 12, wherein the offset amount is such that the channel filter passes only spectrum occupied by OFDM subcarriers transmitted by the radio transmission system, and passes no spectrum outside these OFDM subcarriers (e.g. Rico Alvarino, Figs. 14-15, Col. 16, lines 14 through Col. 17, line 5: passes only spectrum occupied by OFDM subcarriers transmitted by the radio transmission system). 

Allowable Subject Matter
Claims 10-11, 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
   

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892, Notice of References Cited.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh M. Fan can be reached on 571.272.3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BERHANU TADESE/Primary Examiner, Art Unit 2632